DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 12/7/2020 is acknowledged.
Claim Objections
Claim 21 objected to because of the following informalities:  the preamble appears to contain a simple typographical error whereby the preamble recites “The method of claim 1” while claim 1 is an apparatus and moreover, “A patch antenna”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14-15, 21-23 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schillmeier et al (“Schillmeier”) (WO-2012110215-A1).  Schillmeier discloses:

Re Claim 1: A patch antenna (Figs 1, 2, 4, or 7) comprising: 
a substrate (5); 
a conductor carried by the substrate including an outer perimeter edge (7); and 
at least one tuning feature on the conductor adjacent the outer perimeter edge (15, 115, 115’).



Re Claim 3: The patch antenna of claim 2, wherein the outer perimeter edge has four sides and there is at least one notch in each respective side of the perimeter edge (as evidenced by Fig 2 and 7; with notches 115’).

Re Claim 4: The patch antenna of claim 3, wherein the outer perimeter edge has two notches aligned along an X-axis of the conductor (as evidenced by Fig 2 and 7; with notches 115’).

Re Claim 5: The patch antenna of claim 4, wherein the outer perimeter edge has two notches aligned along a Y-axis of the conductor (as evidenced by Fig 2 and 7; with notches 115’).

Re Claim 6: The patch antenna of claim 1, wherein the substrate has a dielectric constant greater than 25 (para 0053).

Re Claim 7: The patch antenna of claim 1, wherein the conductor has an X-axis and a Y-axis that bisect the conductor, the least one tuning feature are a plurality of tuning features, and some of the tuning features are located along the X-axis, and the remainder of the tuning features are located along the Y-axis (as evidenced by Fig 2, 4, and 7).

Re Claim 8: The patch antenna of claim 1, wherein an area of a single tuning feature of the at least one tuning feature features is approximately .0032 square inches (para 0056: the antenna operates at 1000MHz which provides a wavelength of approximately 11.8 inches para 0058: the slot width is between 0.3% and 27% of a wavelength or a lower range of approximately 0.035 inches para 0059: the slot length is between 0.8% and 25% of a wavelength or a lower range of approximately 0.094 inches resulting in a tuning feature with an area of 0.0033 square inches which is within the range defined for approximately 0.0032 square inches).

Re Claim 9: The patch antenna of claim 7, wherein the at least one tuning feature is twice as long as they are wide (para 0058 and para 0059 “The width…in particular around 1.0% to 2%...” and “The slot length… in particular around 3.9 %...”).

Re Claim 10: The patch antenna of claim 1, wherein the at least one tuning feature features is eight tuning features (as evidenced by Fig 2 and 7).

Re Claim 14:  The patch antenna of claim 1, wherein the at least one tuning feature is one or more apertures proximate the outer perimeter edge with a section of the conductor between the apertures (as evidenced by Fig 2, 4, and 7).

Re Claim 15:  The patch antenna of claim 1, wherein at least one section of the conductor is removed for tuning the antenna (the slots and or notches 15, 115, 115’).

Re Claim 21: The method of claim 1, wherein the substrate has a dielectric constant greater than 20 (para 0053).

Re Claim 22:  The patch antenna of claim 1, wherein the least one tuning feature is a plurality of tuning features that are all of substantially identical size (as evidenced by Fig 2 and 4).

Re Claim 23:  The patch antenna of claim 1, wherein the substrate is ceramic (para 0003).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schillmeier et al (“Schillmeier”) (WO-2012110215-A1) as applied to claim 1 above, and further in view of Mori (US 7,187,339).

Re Claim 11:  The disclosures of Schillmeier have been discussed above. 
Schillmeier discloses:  The patch antenna of claim 1
Schillmeier fails to specifically disclose:  wherein an area of a single tuning feature of the at least one tuning feature is .0008 square inches each.
However, Schillmeier also discloses: the tuning features have width dimensions between 0.3% and 27% (para 0058) and have length dimensions between 0.8% and 25% of a wavelength (para 0059).
Mori, however, teaches: a square patch antenna (Fig 9) operable at 5.2GHz (col 4 lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein an area of a single tuning feature of the at least one tuning feature is .0008 square inches each (5.2GHz operation is approx. 2.27inches wavelength with a width of 1% the wavelength and a length of 1.55% the wavelength yielding an area for the slot of 0.0008 sq. in) in Schillmeier, as taught by Mori, in order to provide a patch antenna operable with wireless LAN.

Re Claim 12:  The disclosures of Schillmeier have been discussed above. 
Schillmeier discloses:  The patch antenna of claim 1
Schillmeier fails to specifically disclose:  wherein the at least one tuning feature there are an even number of tuning features and half of the tuning features have an area of .0016 square inches and the other half of the tuning features have an area of .0008 square inches.
However, Schillmeier also discloses: the tuning features have width dimensions between 0.3% and 27% (para 0058) and have length dimensions between 0.8% and 25% of a wavelength (para 0059) and tuning features of varied sizes (Fig 6 and 7).
Mori, however, teaches: a square patch antenna (Fig 9) operable at 5.2GHz (col 4 lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the at least one tuning feature there are an even number of tuning features and half of the tuning features have an area of .0016 square inches and the other half of the tuning features have an area of .0008 square inches (5.2GHz operation is approx. 2.27inches wavelength with a width of 1% the wavelength and a length of 1.55% the wavelength yielding an area for the slot of 0.0008 sq. in and to also have tuning features with a width of 1.4% the wavelength and a length 3.45% the wavelength yielding an area for the notches of 0.0016 sq. in) in Schillmeier, as taught by Mori, in order to provide a patch antenna operable with wireless LAN.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schillmeier et al (“Schillmeier”) (WO-2012110215-A1) as applied to claim 1 above, and further in view of Mori (US 7,187,339)  in view of McCarrick et al (“McCarrick”) (US 2009/0051598).

Re Claim 13: The disclosures of Schillmeier have been discussed above. 
Schillmeier discloses:  The patch antenna of claim 1
Schillmeier fails to specifically disclose: wherein the conductor is approximately 722x688 mil in size.
Mori, however, teaches: a square patch antenna (Fig 9) operable at 5.2GHz (col 4 lines 25-29).
McCarrick, however, teaches: a square patch antenna (Fig 4) may be dimensioned to be 1/8 to 1/2 wavelength on each side (para 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the conductor is approximately 722x688 mil in size (5.2GHz operation is approx. 2.27inches wavelength and 1/3 wavelength results in dimensions approximately 722x688 mil in size) in Schillmeier, as taught by Mori and McCarrick, in order to provide a patch antenna operable with wireless LAN.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schillmeier et al (“Schillmeier”) (WO-2012110215-A1) as applied to claim 1 above, and further in view of Jensen et al (“Jensen”) (US 5,245,745).

Re Claim 16: The disclosures of Schillmeier have been discussed above. 
Schillmeier discloses: The patch antenna of claim 1
Schillmeier fails to specifically disclose:  wherein the antenna has a resonance of about 1.56GHz.
Jensen, however, teaches a square patch antenna (Fig 1) with resonance of about 1.56GHz (col 1 lines 60-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the antenna has a resonance of about 1.56GHz in Schillmeier, as taught by Jensen, in order to use the patch antenna with a GPS receiver.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
March 19, 2021